As filed with the Securities and Exchange Commission on August 15, 2011 1933 Act File No. 033-57986 1940 Act File No. 811-07470 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 58 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 59 [ X ] (Check appropriate box or boxes.) EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN J. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [ ] on(date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EAGLE SERIES TRUST CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for Retirement Class – R-6 shares of Capital Appreciation Fund, Growth & Income Fund, International Equity Fund, Investment Grade Bond Fund, Large Cap Core Fund, Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Growth Fund and Small Cap Core Value Fund Combined Statement of Additional Information for Capital Appreciation Fund, Growth & Income Fund, International Equity Fund, Investment Grade Bond Fund, Large Cap Core Fund, Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Growth Fund and Small Cap Core Value Fund Part C of Form N-1A Signature Page EAGLE MUTUAL FUNDS Prospectus Class R-6 Shares August 15, 2011 Go Paperless with eDelivery Class R-6 CapitalAppreciationFund For more information, see inside cover, or Growth & Income Fund HIGUX visit eagleasset.com/eDelivery International Equity Fund InvestmentGradeBondFund Large Cap Core Fund These securities have not been approved or disapproved by the Securities and Exchange Commission (“Commission”), nor has the Commission passed upon the accuracy or adequacy of the funds’ prospectus. Any representation to the contrary is a criminal offense. Mid Cap Growth Fund HARUX Mid Cap Stock Fund HMRUX SmallCapCoreValueFund EGEUX Small Cap Growth Fund HSRUX Table of Contents Capital Appreciation Fund Growth &Income Fund International Equity Fund Investment GradeBond Fund Large CapCore Fund MidCap Growth Fund MidCap Stock Fund SmallCap CoreValue Fund SmallCap Growth Fund Investment Objective 1 4 7 10 12 15 18 21 24 Fees and Expenses 1 4 7 10 12 15 18 21 24 Expense Example 1 4 7 10 12 15 18 21 24 Portfolio Turnover 1 4 7 10 12 15 18 21 24 Principal Investment Strategies 1 4 7 10 12 15 18 21 24 Principal Risks 1 5 8 10 12 15 18 21 24 Performance 2 5 8 11 14 16 19 22 25 Manager 3 6 9 11 13 16 20 23 26 Subadviser 3 - 9 – 23 – Portfolio Manager(s) 3 6 9 11 14 16 20 23 26 Purchase and Sale of Fund Shares 3 6 9 11 14 17 20 23 26 Tax Information 3 6 9 11 14 17 20 23 26 Payments To Broker-Dealers and Other Financial Intermediaries 3 6 9 11 14 17 20 23 26 Historical Performance – – – 27 – More Information About the Funds Additional Information on Funds 28 Additional Information on Investment Strategies 28 Additional Information on Risks 30 Manager 34 Subadviser 34 Portfolio Managers 34 Distributor 35 Financial Intermediaries 35 Investing in Class R-6 Shares 36 How to Purchase or Redeem Shares 36 How to Exchange Your Shares 36 Valuing Your Shares 36 Doing Business With The Fund 37 Dividends, Capital Gains Distributions and Taxes 38 Description of Indexes 40 Financial Highlights 41 For More Information 43 Visit eagleasset.com/eDelivery to receive shareholder communications including prospectuses and fund reports with a service that is all about the environment: Environmentally friendly. Efficient.
